DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Choi (2015/0137345).
Regarding claim 1, fig 16, Choi discloses:
1. (Currently Amended) A semiconductor package comprising: a package substrate 10; a first semiconductor chip 30 disposed on the package substrate, the first semiconductor chip 30 including a first surface and a second surface 

    PNG
    media_image1.png
    480
    666
    media_image1.png
    Greyscale



As to claim 2, fig 16, Choi discloses:



As to claim 3, fig 16, Choi discloses:

3. (Original) The semiconductor package of claim 2, wherein the total number of the plurality of second connection terminals 42 is larger than the total number of the plurality of first connection terminals 20.   

As to claim 8, fig 16, Choi discloses:

8. (Original) The semiconductor package of claim 1, wherein each of the plurality of first connection terminals 20 comprises a first bump 20, and a first pad 23 disposed between the first bump and the first surface of the first semiconductor chip 30, and wherein the first area is a value measured at a boundary in which the first bump 20 contacts the upper surface of the package substrate 10.  

As to claim 9, fig 16, Choi discloses:

9. (Original) The semiconductor package of claim 8, wherein each of the plurality of second connection terminals 42 comprises a second bump 42, and a second pad disposed between the second bump and the third surface of the second semiconductor chip 67, and wherein the second area is a value measured at a boundary in which the second bump contacts the second surface of the first semiconductor chip 30.   

As to claim 10, fig 16, Choi discloses:

10. (Original) The semiconductor package of claim 1, further comprising: a third semiconductor chip 68 disposed on the fourth surface of the second semiconductor chip 67, and includes a fifth surface and a sixth surface opposite to each other; and a plurality of third connection terminals 78 disposed on the fifth surface of the third semiconductor chip 68 and contact the fourth surface of the second semiconductor chip 67.  

As to claim 11, fig 16, Choi discloses:

11. (Currently Amended) The semiconductor package of claim 10, wherein the first area is larger than a third area, the third area being a sum of areas in which the plurality of third connection terminals 78 contact the fourth surface of the second semiconductor chip 67.  

As to claim 21, fig 16, Choi discloses:

21. (New) The semiconductor package of claim 1, wherein a first area which is a sum of areas in which the plurality of first connection terminals 20 contact the upper surface of the package substrate 10 is larger than a second area which is a sum of areas in which the plurality of second connection terminals 42 contact the second surface of the first semiconductor chip 30.

Allowable Subject Matter
Claims 4-7, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:The prior art of record does not disclose or fairly suggest either in singly or in combination a device as follows:
13. (Original) A semiconductor package comprising: a package substrate; a first semiconductor chip disposed on a package substrate, the first semiconductor chip including a first surface and a second surface opposite to each other; a first signal connection terminal disposed between the first surface of the first 
18. (Original) A semiconductor package comprising: a package substrate including a substrate pad on an upper surface thereof; afirst signal connection terminal electrically connected to the substrate pad; a first dummy connection terminal spaced apart from the substrate pad and the first signal connection terminal and disposed on the package substrate; a first semiconductor chip disposed on the first dummy connection terminal and the first signal connection terminal, the first semiconductor chip including a first via electrically connected to the first signal connection terminal; a second signal connection terminal connected to the first via and overlying the first semiconductor chip; a second dummy connection terminal spaced apart from the first via and the second signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are moot in view of the new rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813